Exhibit 10.27(b)


SERVICES AGREEMENT
This Services Agreement (this “Agreement”) is made as of January 13, 2020 (the
“Execution Date”) by and between EQT Corporation, a Pennsylvania corporation
(the “Company”), and Kyle Derham (“Consultant”).
WHEREAS, Consultant has been serving as the Company’s Interim Chief Financial
Officer since August 29, 2019;
WHEREAS, the Company wishes to continue to obtain the benefit of the knowledge
and experience of Consultant following the termination of Consultant’s service
as an employee of the Company; and
WHEREAS, the Company and Consultant wish to enter into an agreement to govern
the provision of services by Consultant for the benefit of the Company from and
after the Transition Date (as defined below) upon the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Consultant hereby agrees as follows:
1.Consulting Services.
(a)    Term. Consultant’s services under this Agreement shall begin on the first
to occur of (i) the date upon which the Company appoints a permanent Chief
Financial Officer and (ii) January 1, 2021 (the earlier of (i) and (ii), the
“Transition Date”). From and following the Transition Date, Consultant will
serve as an advisor to the Company until the earlier to occur of (1) the
termination of Consultant’s engagement hereunder and (2) the twenty-four (24)
month anniversary of the Transition Date (the “Consulting Term”). Either party
may terminate the Consulting Term by providing the other party with at least
thirty (30) days’ advance written notice, subject to the obligations upon
termination of service set forth in Section 2 hereof.
(b)    Services. During the Consulting Term, Consultant will provide the
services to the Company as set forth on Exhibit A hereto, and such other
financial and advisory services as mutually agreed between Consultant and the
Chief Executive Officer of the Company (the “Consulting Services”). During the
Consulting Term, Consultant will report directly to the Chief Executive Officer
of the Company. Consultant will be expected to spend at least 75% of his working
time performing the Consulting Services during the Consulting Term.
2.    Compensation.
(a)    Consulting Retainer. During the Consulting Term, Consultant shall be
entitled to a monthly retainer of $60,000 (prorated for partial months of
service), such amount to be paid on a monthly basis in arrears in cash or a
check from immediately available funds (the “Consulting Fee”).


1

--------------------------------------------------------------------------------





(b)    Equity Award. Subject to approval by the Board, as soon as practicable
following the Execution Date, Consultant will be granted an equity award (the
“Equity Award”) under the Company’s 2019 Long-Term Incentive Plan (the “LTIP”),
subject to the terms of the LTIP and the award agreement attached hereto as
Exhibit B.
(c)    Reimbursement of Expenses. The Company shall reimburse Consultant for all
reasonable and necessary expenses incurred by Consultant while performing his
duties under this Agreement in accordance with the Company’s policies and
procedures applicable to the Company’s senior executives, subject to provision
by Consultant of documentation reasonably satisfactory to the Company.
(d)    Termination of the Consulting Term. Upon termination of the Consulting
Term in accordance with Section 1(a) hereof, the Company shall pay to Consultant
any accrued but unpaid Consulting Fee and shall reimburse any then-unreimbursed
business expenses in accordance with Sections 2(a) and 2(c), respectively. In
addition, upon termination of Consultant’s services by the Company without Cause
(as defined below), or by Consultant for Good Reason (as defined below), and
subject to Consultant’s timely execution and non-revocation of a general release
of claims to be provided by the Company (the “Release”), the Company shall pay
to Consultant within thirty (30) days following the date of Consultant’s
termination of service (subject to the Release becoming effective and no longer
subject to revocation) a lump-sum payment equal to the remaining Consulting Fee
that would have been paid to Consultant pursuant to this Agreement had the
Consulting Term terminated on the twenty-four (24) month anniversary of the
Transition Date.
For purposes of this Agreement, “Cause” means (i) Consultant’s conviction of a
felony, a crime of moral turpitude or fraud or Consultant having committed
fraud, misappropriation or embezzlement in connection with the performance of
his duties or (ii) Consultant’s willful and repeated failures to substantially
perform assigned duties that continues after notice from the Company to
Consultant.
For purposes of this Agreement, “Good Reason” means Consultant’s resignation
within one-hundred twenty (120) days after: (i) a requirement that Consultant
perform services in a geographic location more than 50 miles from the geographic
location in which Consultant is performing services as of the Execution Date
and/or (ii) any other action or inaction that constitutes a material breach by
the Company of this Agreement. A termination of service by Consultant shall not
constitute termination for Good Reason unless Consultant first delivers to the
Chief Executive Officer of the Company written notice setting forth the
circumstances giving rise to Good Reason within sixty (60) days following the
date on which Consultant is aware of such circumstances and and the Company has
received thirty (30) days to take action to correct, rescind or substantially
reverse the occurrence supporting termination for Good Reason.
3.    Restrictive Covenants. In consideration for receipt of the Consulting Fee
and the Equity Award, Consultant agrees to comply with the restrictive covenants
set forth below:
(a)    Noncompetition. During the Consulting Term, Consultant agrees that he
will not, directly or indirectly, expressly or tacitly, for himself or on behalf
of any entity


2

--------------------------------------------------------------------------------





conducting business anywhere in the Restricted Territory (as defined below), act
in any capacity for any business in which his duties at or for such business
include oversight of or actual involvement in providing services for any
Appalachian exploration and production business that is competitive with the
services or products being provided or which are being produced or developed by
the Company, or which were under investigation by the Company within the last
two (2) years prior to the end of the Consulting Term. Notwithstanding the
foregoing, Consultant may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. Furthermore, and
subject to Consultant’s continued compliance with Section 3(d) hereof, this
Section 3(a) shall not be violated by Consultant’s services to or on behalf of
the Rice Investment Group (“RIG”) to the extent that such services do not
involve the investment in or operation of Appalachian exploration and production
businesses. This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of the Consulting Term only to the extent that Consultant acquired or was
privy to confidential information regarding such services, products or
businesses. Consultant acknowledges that this restriction will prevent
Consultant from acting in any of the foregoing capacities for any competing
entity operating or conducting business within the Restricted Territory and that
the scope is reasonable in light of the business of the Company.
(i)    “Restricted Territory” shall mean (A) the entire geographic location of
any natural gas and oil play in which the Company owns, operates or has
contractual rights to purchase natural gas-related assets (other than commodity
trading rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (B) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (C) the
entire geographic location of any natural gas and oil play in which the Company
has decided to make or has made an offer to purchase or lease assets for the
purpose of conducting any of the business activities described in subparagraphs
(A) and (B) above within the six (6) month period immediately preceding the end
of the Consulting Term provided that Consultant had actual knowledge of the
offer or decision to make an offer prior to the end of the Consulting Term. For
geographic locations of natural gas and oil plays, refer to the maps produced by
the United States Energy Information Administration located at www.eia.gov/maps.
(b)    Nonsolicitation. During the Consulting Term, Consultant agrees that he
will not, directly or indirectly, (i) solicit the business of, or do business
with, (A) any customer that Consultant approached, solicited or accepted
business from on behalf of the Company,


3

--------------------------------------------------------------------------------





and/or was provided confidential or proprietary information about while engaged
by the Company within the one (1) year period preceding the conclusion of the
Consulting Term, or (B) any prospective customer of the Company who was
identified to or by Consultant and/or Consultant was provided confidential or
proprietary information about while engaged by the Company within the one (1)
year period preceding the conclusion of the Consulting Term, in each case, for
purposes of marketing, selling and/or attempting to market or sell products and
services which are the same as or similar to any product or service the Company
offers within the last two (2) years prior to the end of the Consulting Term,
and/or, which are the same as or similar to any product or service the Company
has in process over the last two (2) years prior to the end of the Consulting
Term to be offered in the future, or (ii) solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company. Notwithstanding the
foregoing, the provisions of this Section 3(b)(ii) shall not be violated due to
the solicitation or hiring of such persons by general advertising or
solicitation not specifically targeted at any Company-related person.
(c)    Nondisparagement. Consultant agrees not to make negative comments or
otherwise disparage the Company or its affiliates or any of their officers,
directors, managers, employees, executives, equityholders, agents or products.
The foregoing shall not be violated by truthful statements (i) in response to
legal process, required to be made in governmental testimony or required
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) or (ii) made in the
course of Consultant discharging his duties for the Company or its affiliates.
(d)    Confidentiality.
(i)    During the course of Consultant’s retention by the Company, Consultant
will have access to Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean all information relating, directly or
indirectly, to the Company or its business, products, markets, condition
(financial or other), operations, assets, liabilities, results of operations,
cash flows or prospects of the Company which is delivered, disclosed or
furnished by or on behalf of the Company to Consultant, before, on or after the
date hereof, regardless of the manner in which it is delivered, disclosed or
furnished. The term “Confidential Information” does not include information
which (A) is or becomes generally available to the public other than as a result
of a disclosure by Consultant, (B) was within Consultant’s possession prior to
its being furnished to Consultant by or on behalf of the Company, provided that
the source of such information was not known by Consultant to be bound by a
confidentiality agreement with, or other obligation of confidentiality to, the
Company or any other party with respect thereto, or (C) becomes available to
Consultant on a nonconfidential basis from a source other than the Company or
any of its agents or representatives, provided that such source is not bound by
a


4

--------------------------------------------------------------------------------





confidentiality agreement with, or other obligation of confidentiality to, the
Company or any other party with respect thereto.
(ii)    Consultant hereby agrees that (A) Consultant shall use the Confidential
Information solely in connection with the performance of services hereunder, (B)
the Confidential Information will be kept confidential by Consultant, and (C)
Consultant will not (1) use or disclose any of the Confidential Information
other than in connection with and in furtherance of the performance of services
hereunder, or (2) disclose to any other person the fact that the Confidential
Information has been made available to Consultant except in connection with the
performance of services hereunder, in each case, without the Company’s prior
written consent. In the event that Consultant is, on the advice of counsel,
required by applicable law, rule, or regulation, or by judicial, governmental,
or similar legal or arbitral process (whether by deposition, interrogatory,
request for documents, subpoena, civil investigative demand, rule of any
securities exchange, or otherwise), to disclose any Confidential Information,
Consultant will provide the Company with prompt written notice of any such
request or requirement so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Company and/or Consultant is, based upon advice of
counsel, nonetheless legally compelled to disclose Confidential Information to
any tribunal or else stand liable for contempt or suffer other censure or
penalty, Consultant may, without liability hereunder, disclose to such tribunal
only that portion of the Confidential Information which such counsel advises
Consultant is legally required to be disclosed, provided that Consultant
exercises commercially reasonable efforts to preserve the confidentiality of the
Confidential Information.
(iii)    In addition, 18 U.S.C. § 1833(b) states: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(A) is made—(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, the parties to this Agreement have the right to disclose in
confidence trade secrets to Federal, State, and local government officials, or
to an attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The parties to this Agreement also have the right to disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure. Nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).
(iv)    Notwithstanding anything to the contrary contained herein, no provision
of this Agreement shall be interpreted so as to impede Consultant (or any other
individual) from reporting possible violations of federal law or regulation to


5

--------------------------------------------------------------------------------





any governmental agency or entity, including, but not limited to, the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures under the whistleblower
provisions of federal law or regulation. Consultant does not need the prior
authorization of the Company to make any such reports or disclosures and
Consultant shall not be required to notify the Company that such reports or
disclosures have been made.
4.    Remedies. Consultant understands and agrees that money damages would not
be a sufficient remedy for any breach of this Agreement by Consultant and that
the Company shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for any such breach without the necessity of
posting a bond or other security. Such remedies shall not be deemed to be the
exclusive remedies for a breach by Consultant of this Agreement but shall be in
addition to all other remedies available at law or equity to the Company.
5.    Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered by hand or sent by overnight
courier service or by registered or certified mail, if to Consultant, to
Consultant’s last known address listed in the records of the Company, and if to
the Company, to the Board of the Company. Notices shall be effective upon
receipt.
6.    Assignment. The rights and obligations of the Company and Consultant
hereunder shall inure to the benefit of and be binding upon their respective
successors and permitted assigns. Neither this Agreement nor any rights or
interests in this Agreement or created by this Agreement may be assigned or
otherwise transferred voluntarily or involuntarily by Consultant.
7.    Independent Contractor Status. Consultant acknowledges and agree that
Consultant’s status at all times during the Consulting Term shall be that of an
independent contractor, and that the Consultant may not, at any time, act as a
representative for or on behalf of the Company or any of its subsidiaries for
any purpose or transaction, and may not bind or otherwise obligate the Company
or any of its subsidiaries in any manner whatsoever without obtaining the prior
written approval of the Board of the Company therefor. The parties hereby
acknowledge and agree that the Consulting Fee paid pursuant to Section 2(a)
hereof shall represent fees for services as an independent contractor, and shall
therefor be paid without any deductions or withholdings taken therefrom for
taxes or for any other purpose. Consultant further acknowledges that neither the
Company nor any of its subsidiaries makes any warranties as to any tax
consequences regarding payment of such fees, and specifically agrees that the
determination of any tax liability or other consequences of any payment made
hereunder is Consultant’s sole and complete responsibility and that Consultant
will pay all taxes, if any, assessed on such payments under the applicable laws
of any Federal, state, local or other jurisdiction and, to the extent not so
paid, will indemnify the Company or any of its subsidiaries for any taxes so
assessed against them. Consultant also agrees that during the Consulting Term,
Consultant will not be eligible to participate in any of the employee benefit
plans or arrangements of the Company or any of its subsidiaries other than the
LTIP.
8.    Amendment. This Agreement shall not be changed or altered, except by an
agreement in writing signed by Consultant and the Company.


6

--------------------------------------------------------------------------------





9.    Governing Law. This Agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with,
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
principles thereof.
10.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
[Signature page follows.]






7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Consultant has hereunto set his hand,
all as of the Execution Date.
 
EQT CORPORATION
 
 
 
 
By:
/s/ Lesley Evancho
 
 
Name: Lesley Evancho
 
 
Title: Chief Human Resources Officer
 
 
 
 
KYLE DERHAM
 
 
 
 
/s/ Kyle Derham
 
 
 






--------------------------------------------------------------------------------






Exhibit A
Consulting Services
Consultant will perform the following Consulting Services (subject to Section
1(b) of the Agreement) during the Consulting Term and in all events in
accordance with Section 7 of the Agreement:
•
Advise and assist with creating the Company’s comprehensive corporate model;

•
Provide advisory assistance in strengthening corporate and investor relations,
including participating in quarterly investor calls and investor presentations
at conferences;

•
Advise and assist with successfully renegotiating the Company’s ETRN gathering
agreement to reduce gathering fees below current levels or assist in
effectuating an alternative transaction to achieve a similar result;

•
Advise and assist with managing the Company’s debt maturities through either (i)
the sale of Company assets as approved by the Board (potential asset sales
include Ohio Utica and other exploration & production assets; ETRN stake
divestiture; and/or Mineral Royalty Joint-Venture), (ii) the issuance of notes,
similar debt-like instruments or equity, (iii) the extension of maturities on
the Company’s existing debt facilities, and/or (iv) corporate transactions
(including mergers, acquisitions, divestitures and other stock and asset sales);
and

•
Advise and assist with leading communications with rating agencies and
appropriate responsive actions to the extent the Company’s applicable ratings
are lowered, including establishing additional lines of credit, entering into
asset management agreements, and/or increasing the Company’s existing credit
facility.







A-1

--------------------------------------------------------------------------------








Exhibit B


[Stock Appreciation Rights Award Agreement]




B-1